Citation Nr: 9922532	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-26 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diverticulosis 
claimed secondary to service-connected hemorrhoids.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diverticulitis 
claimed secondary to service-connected hemorrhoids.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for colon 
ulceration/irritable colon syndrome claimed secondary to 
service-connected hemorrhoids.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.




REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife and Daughter


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran, who had active service from December 
1942 to April 1946, appealed that decision to the Board.

As an initial matter, one additional issue developed for 
appellate review was entitlement to an increased evaluation 
for service connected hemorrhoids.  At the time of his 
hearing before the undersigned Member of the Board in January 
1998, the veteran withdrew this claim.  38 C.F.R. § 20.204 
(1998).






FINDINGS OF FACT

1.  A January 1967 RO rating decision denied service 
connection for colitis, diverticulitis, and ulceration of the 
anterior wall of the ano-rectal bowel.  The veteran did not 
appeal that decision within one year of receiving notice of 
that decision and appellate rights.

2.  The veteran has submitted evidence during the pendency of 
this claim that would reflect that scarring and torsion of 
the anal canal is a result of his service-connected 
hemorrhoidectomy.

3.  A March 1976 rating decision denied service connection 
for a heart disorder. The veteran did not appeal that 
decision within one year of receiving notice of that decision 
and appellate rights.

4.  The veteran has not submitted evidence during the 
pendency of this claim that would establish that he had a 
heart disorder in service or within one year following 
service, or that would reflect that a current heart disorder 
is a result of a service connected disability.


CONCLUSIONS OF LAW

1.  The RO rating decision dated January 1967 that denied 
service connection for colitis, diverticulitis, and 
ulceration of the anterior wall of the ano-rectal bowel is 
final.  38 U.S.C.A. §§ 1110, 7105 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 20.302, 20.1103 (1998).

2.  The evidence received since the RO rating decision dated 
January 1967 that denied service connection for colitis, 
diverticulitis, and ulceration of the anterior wall of the 
ano-rectal bowel is new and material, and the veteran's 
claims for these disorders have been reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. §§ 3.102, 3.156 (1998).

3.  The RO rating decision dated March 1976 that denied 
service connection for a heart disorder is final.  
38 U.S.C.A. §§ 1110, 7105 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 20.302, 20.1103 (1998).

4.  The evidence received since the RO rating decision dated 
March 1976 that denied service connection for a heart 
disorder is not new and material, and the veteran's claim has 
not been reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. §§ 3.102, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (1998); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  With respect to a chronic disorder, such 
as cardiovascular disease, evidence that the chronic disorder 
was manifested to a compensable degree within the prescribed 
period is sufficient to presume service connection.  See 
Traut v. Brown, 6 Vet. App. 498, 502 (1994).  To establish a 
claim for secondary service connection, a veteran must 
demonstrate that a current disability is the result of a 
service-connected disability.  Medical evidence is required 
to prove the existence of a current disability and to 
establish a nexus.  Black v. Brown, 10 Vet. App. 279 (1997).

By way of background, a January 1967 rating decision granted 
service connection for residuals of an in-service 
hemorrhoidectomy, and denied service connection for colitis, 
diverticulitis and pancreatitis.  The underlying rationale 
for the denial was that the veteran did not have ulceration 
of the colon during service, and that no relationship existed 
between the veteran's in-service hemorrhoids and 
hemorrhoidectomy and any subsequent lower gastrointestinal 
disorders.  Later that month the veteran was informed of this 
decision and his appellate rights, but he did not appeal.  
That decision thus became final one year after the January 
1967 notice to the veteran.  See 38 U.S.C.A. § 7105(b)(1)(c) 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).  A March 
1976 rating decision denied service connection for a heart 
disorder secondary to service-connected hemorrhoids.  While 
the veteran initiated appellate review, and the RO issued a 
statement of the case in March 1976, the veteran did not 
complete his application for appellate review.  That decision 
too became final one year after the March 1976 correspondence 
that informed the veteran of this decision and appellate 
rights.  Id. 

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993); see also 38 U.S.C.A. § 7105.  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 55 F.3d 1356 (Fed. Cir. 1998); see also 
Winters v. West, 12 Vet. App.  209 (1999) and Elkins v. West, 
12 Vet. App. 203 (1999).

I.  Lower Gastrointestinal Disorders

As a result of his initial claim in October 1966, the veteran 
was provided a VA examination in November 1966.  At that time 
the veteran had minimal internal hemorrhoids and an 
ulcerative process on the anterior surface near his rectum.  
A barium enema was also given, which reflected normal 
results.  No etiology of the ulcerative process was given.  A 
January 1967 RO rating decision denied service connection for 
ulceration of the anterior wall, finding that such was not 
shown in service medical records, and denied service 
connection for colitis, diverticulitis and pancreatitis, as 
none of these disorders were present at the time of the 
November 1966 VA examination.  While the veteran initiated 
appellate review of the January 1967 decision, he did not 
complete the appellate process, and that decision became 
final one year after the January 1967 notice.  

Evidence acquired since the January 1967 rating decision 
includes fairly voluminous treatment records evidencing 
ongoing complaints and treatment for lower gastrointestinal 
disorders.  A December 1972 VA treatment record noted some 
sort of relationship between an anxiety disorder and lower 
gastrointestinal problems.  Most recently, an August 1997 
surgical record from Immanuel Medical Center in Omaha, 
Nebraska reflected that a colonscopy was performed at that 
facility as a result of chronic rectal bleeding.  
Postoperative diagnoses included severe scarring and torsion 
of the anal canal secondary to previous hemorrhoid surgery 
and severe pancolonic diverticulosis with mild mycosis coli.  
The author of that surgical record, Martha A. Arounia, M.D., 
also stated that the etiology of the veteran's rectal 
bleeding was related to his scarring and hemorrhoids.  

In January 1998, the veteran provided testimony to the 
undersigned Member of the Board sitting at the Lincoln RO, at 
which time the veteran related his combat experiences and 
subsequent gastrointestinal problems.  In February 1998, the 
RO granted service connection for PTSD, an anxiety disorder.

In light of the above, the Board finds that the veteran has 
submitted new and material evidence sufficient to reopen a 
previously denied claim for service connection for 
diverticulosis, diverticulitis, and colon 
ulceration/irritable colon syndrome.  In this respect, the 
veteran has submitted two possible etiologies to his lower 
gastrointestinal problems, a psychiatric component, noted in 
December 1972, and the August 1997 surgical record, which 
apparently noted that some residual scarring from the in-
service hemorrhoidectomy was present.  Thus, the Board finds 
that the veteran's claims are reopened.  However, the Board 
finds that further information is required before an informed 
decision can be made in these claims, and thus, to this 
extent, these issues are REMANDED below.





II.  Heart Disorder

The central rationale behind the March 1976 RO decision 
denying service connection for a heart disorder was that the 
veteran's service medical records did not show any cardiac 
problems and indeed, at the time of the putative claim, the 
veteran did not suffer from any underlying cardiac pathology.  
The veteran's February 1946 separation examination noted a 
normal heart and arteries, and blood pressure was 148/72.  
Other service medical records reflect substantially the same 
results.  A November 1972 VA treatment record noted that the 
veteran had complaints of fainting, and a December 1975 VA 
discharge summary noted a normal chest X-ray and blood 
counts.

Evidence received since the March 1976 RO rating decision 
includes a VA hospital summary for treatment provided from 
mid-September to early October 1981.  At that time the 
veteran had complaints of shortness of breath and chest pain.  
However, other than sinus bradycardia, no heart abnormalities 
were noted, and at that time the veteran's cardiac complaints 
(shortness of breath and chest pain) were attributed to 
underlying anxiety.

Other relevant evidence includes the results of VA 
examinations performed in September 1996 and May 1997.  These 
examinations reflect that the veteran reported receiving a 
pacemaker in 1993.  Blood pressure at the September 1996 VA 
examination was 150/96, and his pulse was 80, with a regular 
rate and rhythm.  The veteran's heartbeat was irregular at 
the latter examination, and he was then diagnosed with atrial 
fibrillation.

In January 1998, the veteran provided testimony to the 
undersigned Member of the Board sitting at the Lincoln RO.  
The veteran then related that at the time of his entrance 
into active service he displayed a heart murmur, and that he 
was afraid that he would not be able to enter active service.  
However, as noted above, the veteran did enter active 
service, and the record indicates that he received awards for 
bravery in combat against the enemy.  The veteran also 
testified that shortly after service, in 1948 or 1949, he 
sought treatment for heart complaints from a private 
physician, and he made reference to reserve service.

In light of the above, the Board must find that the veteran 
has not submitted new and material evidence to reopen his 
previously denied claim for service connection for a heart 
disorder.  Ultimately, the veteran did not have a cardiac 
disorder in service, nor has evidence been submitted to 
reflect that he was diagnosed with a cardiac disorder within 
one year following his separation from active service.  
Towards this end, the veteran related in his January 1998 
hearing that he sought treatment for heart complaints.  
However, the time frame he related was certainly outside the 
one-year presumptive period, and indeed, even as late as 
1981, the veteran did not have an underlying cardiac 
diagnosis.  Further, no evidence has been submitted that 
would establish that any current heart problems are a result 
of a service connected disability, whether PTSD or 
hemorrhoids.

In light of the above, the Board finds that new and material 
evidence has not been submitted to reopen the previously 
denied claim for service connection for a heart disorder, and 
the claim for service connection, therefore, is not 
established and remains denied.


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for 
diverticulosis, the claim is reopened.

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for 
diverticulitis, the claim is reopened.

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for colon 
ulceration/irritable colon syndrome, the claim is reopened.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a heart 
disorder, this claim is denied.


REMAND

As noted above, one private physician appears to have 
attributed at least some of the veteran's lower 
gastrointestinal complaints to his service-connected 
hemorrhoidectomy.  It is not clear to what extent, or what 
complaints, can be clearly identified as part and parcel with 
his service connected disorder.  In light of this, the Board 
finds that further information is required, and this portion 
of the claim is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to assess what current lower 
gastrointestinal problems can be 
reasonably related to the veteran's in-
service hemorrhoidectomy, in particular 
diverticulosis, diverticulitis and colon 
ulceration/irritable colon syndrome.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  In this 
respect, the examiner is specifically 
requested to describe all current lower 
gastrointestinal disorders and describe 
which can reasonably be related to the 
veteran's service connected disorder.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), the 
claims file must be made available to the 
examiner for review.

2.  When the development requested has 
been completed, the claim should again be 
readjudicated by the RO on the basis of 
the additional evidence.  If service 
connection for any disorder sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to be considered in connection with his 
appeal.  No action is required until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

